Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Minor errors were found in PTOL-37 and claim index numbering of Notice of Allowance (NOA) mailed on 7/18/2022. Corrections were made in this office action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Pierrat et al. (US 2013/0346037 A1) teaches a method of simulating an image associated with a semiconductor mask. This method include aggregating source displacement with a projection function (such as a pupil function) associated with the optics system so that the specifics of the projection system can be formatted in a mask-independent manner, and a mask layout file can be created which is source independent.
Chang et al. (US 2002/0035461 A1) teaches a method of analyzing for defects on a mask used in lithography. The method includes providing a defect area image as a first input, a set of lithography parameters as a second input, and a set of metrology data as a third input. The defect area image comprises an image of a portion of the mask. In the method, a first simulated image is generated in response to the first input. The first simulated image comprises a simulation of an image that would be printed on a wafer if the wafer were exposed to a radiation source directed at the portion of the mask.
Mack (NPL: Inside Prolith-A Comprehensive Guide to Optical Lithography Simulation) teaches an extended source method for partially coherent image calculations by dividing the full source into individual point sources.
Cao et al (US 2010/0141925 A1) teaches a method for simulating aspects of a lithographic process. This method uses transmission cross coefficients to represent the scanner data and models. In particular, the model includes vector diffraction and source polarization.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 15: 
“determining, by computer simulation performed by a hardware computer system, an image that represents multiple propagation directions of radiation from different portions of the illumination by adding the first partial image and the second partial image, wherein the first and/or second partial image, the adding, or both, uses or is generated from a function involving one or more selected from: polarization of radiation, direction of propagation of radiation, a transmission function of the patterning device, or a transmission function of the lithographic projection apparatus and wherein the first group of plurality of trajectories and the second group of one or more trajectories are different.”

Claim 12, 21: 
“responsive to the partial image for the pattern being found in the database, constructing, by the hardware computer system, a partial image of the design layout, formed, or expected to be formed, from the radiation portion, at least from the partial image of the pattern, wherein the partial image of the design layout represents multiple propagation directions of radiation from different portions of an illumination of a lithographic projection apparatus and the partial image of the pattern, the constructing, or both, uses or is generated from a function involving one or more selected from: polarization of radiation, direction of propagation of radiation, a transmission function of a patterning device, or a transmission function of a lithographic projection apparatus.”

Claim 13, 22: “responsive to the transmission function being found in the database, constructing, by the hardware computer system, a partial image of the pattern using the transmission function found, wherein the partial image of the pattern represents multiple propagation directions of radiation from different portions of an illumination of a lithographic projection apparatus and the partial image of the pattern, the construction of the partial image of the pattern, or both, uses or is generated from a function involving one or more selected from: polarization of radiation, direction of propagation of radiation, a transmission function of a patterning device, or a transmission function of a lithographic projection apparatus.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148